EXHIBIT 10.1

AMENDMENT NO. 2 TO
THE PMI GROUP, INC.
2005 OFFICER DEFERRED COMPENSATION PLAN
(September 19, 2007 Restatement)

THE PMI GROUP, INC., having adopted The PMI Group, Inc. 2005 Officer Deferred
Compensation Plan (the “Plan”) effective as of January 1, 2005, having amended
and restated the Plan effective as of September 19, 2007, and having further
amended the restated Plan effective as of February 20, 2008, hereby again amends
the restated Plan as follows:

1. Effective as of September 19, 2007, the first sentence of Section 1.15 is
amended to read as follows:

“1.15 “Eligible Employee” means (a) effective before September 19, 2007, an
employee of an Employer who holds office at the level of Vice President or
above, including any Assistant Vice President or Field Vice President, and
(b) effective on or after September 19, 2007, an employee of an Employer who
holds office at the level of Vice President or above, including any Assistant
Vice President or Field Vice President, upon the next Entry Date after his or
her initial hire or promotion (as the case may be).”

2. Effective as of September 19, 2007, the first sentence of Section 1.26 is
amended by deleting the word “Retirement” therefrom and substituting the word
“retirement” therefor.

3. Effective as of September 19, 2007, the first sentence of Section 2.1.2(a)(i)
is amended by deleting the phrase “to the level of Vice President or above,
including any Assistant Vice President or Field Vice President” therefrom.

4. Effective as of January 1, 2005, the first sentence of Section 4.1 is amended
by deleting the phrase “all Compensation Deferrals made by the Participant
during such Plan Year” therefrom and substituting the phrase “the Base Salary
deferral(s) (if any) made by the Participant during the Plan Year, the Bonus
deferral(s) (if any) made by the Participant during the Plan Year” therefor.

5. Effective as of May 1, 2007, Section 5.5 is amended in its entirety to read
as follows:

“5.5 Special Rule for Separation from Service. Subject to the provisions of
Sections 5.3 and 5.6:

(a) In the case of a Participant who incurs a Separation from Service and who,
pursuant to Section 3, has elected to receive his or her vested Account balance
upon his or her Separation of Service (an “Applicable Participant”), a
distribution of the vested balance credited to the Account shall be made or
commenced on the Payment Date that immediately follows the Applicable
Participant’s Separation from Service or as soon as administratively practicable
thereafter, and in the form of payment elected by the Participant pursuant to
Section 3; provided, however, that any scheduled installment payments that
remain to be paid on January 31 of the second calendar year immediately
following the year in which the Participant incurred the Separation from Service
automatically will be distributed to him or her in a lump sum cash payment on
that date or as soon as administratively practicable thereafter.

(b) In the case of a Participant who is not an Applicable Participant and who
incurs a Separation from Service, a distribution of the vested balance (if any)
credited to the Participant’s Account shall be made in a lump sum cash payment
on January 31 of the second calendar year immediately following the year in
which the Participant incurred the Separation from Service or as soon as
administratively practicable thereafter; provided, however, that any vested
Company Contributions or vested Predecessor Plan Contributions credited to the
Participant’s Account shall be paid in whole Shares (with the balance, if any,
in cash).

(c) Any amount to be distributed pursuant to the foregoing provisions of this
Section 5.5 shall continue to be credited (or debited) with deemed investment
returns, gains and losses in accordance with Section 3.4 until the date of
payment.”

6. Effective as of January 1, 2005, a new Section 5.13 is added immediately
after Section 5.12 to read as follows:

“5.13 Designated Payment Date. Notwithstanding any contrary Plan provision, any
payment that is scheduled to be made to a Participant under the Plan on a
Payment Date or anniversary thereof (the “Designated Payment Date”) shall be
made no later than (a) the end of the Participant’s taxable year that includes
the Designated Payment Date, or (b) if later, the fifteenth (15th) day of the
third calendar month immediately following the Designated Payment Date. In no
event, however, shall the Participant be permitted, directly or indirectly, to
designate the taxable year of such payment.”

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 2 to the restated Plan as of the date specified
below.

THE PMI GROUP, INC.

     
Date: November 20, 2008
  By      /s/ Charles Broom     
 
   
 
  Charles Broom
Senior Vice President, Human Resources

